Case 1:21-cv-20518-BB Document 18 Entered on FLSD Docket 04/07/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-20518-BLOOM/Otazo-Reyes

 GENWORTH LIFE AND ANNUITY
 INSURANCE COMPANY,

        Plaintiff,

 v.

 CAITLIN CONLON, STEPHEN P CONLON,
 and LAURA MIELE,

       Defendants.
 ______________________________________/

  ORDER REGARDING NOTICE OF FILING AND REQUEST FOR CLARIFICATION

        THIS CAUSE is before the Court upon Plaintiff’s Notice of Filing and Request for

 Clarification, ECF No. [14] (“Notice”), filed on April 6, 2021. On March 24, 2021, the Court

 entered its Order on Default Procedures with respect to Defendant Laura Miele (“Defendant”). See

 ECF No. [9] (“Order”). In the Order, the Court directed Defendant to file a response to the

 Complaint by March 31, 2021, and in the event that Defendant failed to do so, directed Plaintiff to

 file a motion for entry of clerk’s default no later than April 7, 2021. Id. In the Notice, Plaintiff

 represents that on March 31, 2021, its counsel received correspondence and a response to the

 complaint via e-mail from Defendant’s counsel. See ECF Nos. [14], [14-1]. The correspondence

 is addressed to the undersigned; however, it was not received by the Court.

        With respect to Plaintiff’s request for clarification of the Court’s Order, the Court notes

 that Defendant’s counsel is not admitted to practice in this district, nor has he sought admittance

 pro hac vice. As such, he is not permitted to enter an appearance in this case or make any filings

 on behalf of Defendant. See S.D Fla. L.R. Governing the Admission, Practice, Peer Review, and

 Discipline of Attorneys 4(a) (“Except when an appearance pro hac vice is permitted by the Court,
Case 1:21-cv-20518-BB Document 18 Entered on FLSD Docket 04/07/2021 Page 2 of 3

                                                     Case No. 21-cv-20518-BLOOM/Otazo-Reyes


 only members of the bar of this Court may appear as attorneys before this Court.” Defendant’s

 counsel has been notified regarding the requirements for appearing to practice before the Court,

 see ECF No. [15].

        Based on the foregoing, it is ORDERED AND ADJUDGED that

        1.      Plaintiff’s Motion for Clarification, ECF No. [14], is GRANTED to the extent

 that Defendant Laura Miele’s counsel must comply with the Local Rule Governing the Admission,

 Practice, Peer Review, and Discipline of Attorneys.

        2.     The Court’s Order, ECF No. [9], is modified as follows:

               a.      Defendant Laura Miele must file a response to the Complaint by or before

                       April 19, 2021.

               b.      If Defendant Laura Miele fails to file any response to the Complaint,

                       Plaintiff shall submit a Motion for Entry of Clerk’s Default with respect to

                       Defendant no later than April 23, 2021, that includes the certificate of

                       service indicating that notice of this Order was sent to Defendant,

                       including the address or addresses to which it was sent. Plaintiff’s failure

                       to file a Motion for Entry of Clerk’s Default within the specified time may

                       result in dismissal without prejudice and without further notice as to

                       that Defendant.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 7, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE




                                                 2
Case 1:21-cv-20518-BB Document 18 Entered on FLSD Docket 04/07/2021 Page 3 of 3

                                           Case No. 21-cv-20518-BLOOM/Otazo-Reyes


 Copies to:

 Counsel of Record




                                       3
